UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) : September 9, 2009 Commission File No. 333-136643 ONE HOLDINGS, CORP. (Exact name of registrant as specified in its charter) Florida 59-3656663 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 8rd Terr., Suite C101,Doral, FL 33166 (Address of principal executive offices) 877-544-2288 (Issuertelephone number) Contracted Services, Inc., 318 Holiday Drive, Hallandale Beach, FL, 33009 (Former Name and Address) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.01 ACQUISITION OR DISPOSITION OF ASSETS ACQUSITION OF TRADE FINANCE SOLUTIONS INC. COMMON SHARES On September 3, 2009, ONE Holdings, Corp. (“Registrant” and/or “ONE”) acquired from the shareholders of Trade Finance Solutions (“collectively referred to as “Shareholders”) 3,990 shares representing 99.75% of the Shareholders’ common shares owned in Trade Finance Solutions Inc. (“TFS”). For the TFS shares each Shareholder is to receive shares of the Registrant’s common stock and cash payments as per the Share Purchase Agreement (see attached exhibit 10.1 section 1.1).The cash component of the purchase price will be calculated on an earn-out basis based on TFS’ monthly EBIT (earnings before interest and taxes) beginning with the measuring period as defined in the Share Purchase Agreement with a not to exceed purchase price of $6,000,000.00. In addition to the cash portion of the purchase price, the shareholders shall receive 1 share of ONE common stock (adjusted for forward or reverse splits following the closing) for every $1.00 in EBIT achieved during the measuring period (“Stock Compensation”) subject to a maximum Stock compensation of 6 million shares of Registrant’s common stock. The Shareholders are subject to a lockup and leak out period as further defined in the Share Purchase Agreement. Upon the purchase of the TFS Common Shares from the Shareholders, Registrant has become the majority shareholder of TFS.The transaction has closed in escrow pending the completion of the TFS financial audit for the years 2007 and 2008 along with interim year to date statements for June 30, 2009, which are to be delivered to Registrant within sixty (60) days from the date of the acquisition The Registrant will have five (5) days from receipt of the financial statements to approve the financial statements.Upon written approval from ONE to the escrow agent and as set forth in the Share Purchase Agreement the escrow agent shall execute the release and the closing will be effective as of the closing date. TFS BUSINESS DESCRIPTION History TFS was incorporated in Canada, in the Province of Ontario in March of 2006. Based on the experience and expertise of its founders, TFS was established to provide creative financing solutions, including Purchase Order Financing, Fulfillment Services and Factoring or Invoice Discounting for credit worthy customers of eligible goods and services.
